—Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Justice John R. LaCava to grant the relief requested by the petitioner in an order to show cause, dated March 20, 1995.
Upon the petition and papers filed in support of the proceeding, and the papers filed in opposition thereto, it is
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements. Mangano, P. J., Thompson, Hart and Friedmann, JJ., concur.